MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Nov 21 2017, 9:11 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Marielena Duerring                                      Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General of Indiana
                                                        James B. Martin
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Richard Curtis, Jr.,                                    November 21, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A04-1704-CR-827
        v.                                              Appeal from the Elkhart Superior
                                                        Court
State of Indiana,                                       The Honorable Teresa L.
Appellee-Plaintiff                                      Cataldo, Judge
                                                        Trial Court Cause No.
                                                        20D03-1411-F4-19



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A04-1704-CR-827 | November 21, 2017            Page 1 of 5
                                          Case Summary
[1]   Richard Curtis Jr. appeals his convictions for sexual misconduct with a minor

      and intimidation, arguing that his waiver of the right to a jury trial was not

      knowing and intelligent. We affirm.



                            Facts and Procedural History
[2]   The State charged Curtis with sexual misconduct with a minor and

      intimidation. On October 25, 2016, two weeks before trial was set to begin,

      Curtis’s attorney filed a motion asking the court to hold a bench trial instead of

      a jury trial. The motion explained that Curtis “desires to have his case tried

      before the Court instead of a jury” and that he “understands that he has a right

      to be tried by a jury of his peers, and by making this request specifically

      understands that he is waiving his right to a jury trial.” Appellant’s App. Vol. II

      p. 42.


[3]   At a pre-trial conference held two days after Curtis filed his motion, the trial

      court had the following exchange with Curtis:


               Court:          Mr. Curtis, it’s my understanding that you are now
                               first setting for the jury trial scheduled for
                               November 1st. In addition, your attorney has filed,
                               two days ago, a motion for a bench trial. And is it
                               your request that we now vacate the jury trial and
                               proceed with a bench trial on November 7th?


               Curtis:         Yes, [Y]our honor.


      Court of Appeals of Indiana | Memorandum Decision 20A04-1704-CR-827 | November 21, 2017   Page 2 of 5
              Court:           And you’ve discussed the issues in your case with
                               your attorney; and without going into any specific
                               conversations between you and your attorney, do
                               you feel it is in your best interest to try this case to
                               the court, as it deals with some type of legal
                               argument and it’s not necessarily tied to the facts of
                               the case?


              Curtis:          Can you say that again, [Y]our Honor?


              Court:           Generally, in a jury trial there is usually a factual
                               issue that is in dispute, but in your case I’m
                               assuming that there is more of a legal issue in that
                               either there’s a defense that is complicated or the
                               specific facts and circumstances revolve around a
                               legal issue, which, generally, the court is more
                               suitable to be presented with a legal argument as
                               opposed to a factual argument. Is that your
                               understanding of the case?


              Curtis:          Yes, [Y]our Honor.


              Court:           Okay. And so you are -- you are comfortable in
                               waiving your jury trial rights to proceed with a trial
                               just to the court?


              Curtis:          Yes.


      Supp. Tr. pp. 3-4. The court granted Curtis’s request for a bench trial, found

      Curtis guilty as charged, and sentenced him accordingly.


[4]   Curtis now appeals.



      Court of Appeals of Indiana | Memorandum Decision 20A04-1704-CR-827 | November 21, 2017   Page 3 of 5
                                Discussion and Decision
[5]   Curtis contends that his jury-trial waiver was invalid. “To constitute a valid

      waiver of the right to a jury trial, the defendant’s waiver must be knowingly,

      voluntarily, and intelligently made with sufficient awareness of the relevant

      circumstances surrounding its entry and consequences.” Anderson v. State, 833

      N.E.2d 119, 122 (Ind. Ct. App. 2005). Whether a waiver satisfies this standard

      is a question of law that we review de novo. Horton v. State, 51 N.E.3d 1154,

      1157 (Ind. 2016).


[6]   Curtis argues that his waiver was not “knowing and intelligent” because the

      trial court’s statement—that a court is “more suitable” than a jury “to be

      presented with a legal argument”—is inconsistent with Article 1, Section 19 of

      the Indiana Constitution, which provides, “In all criminal cases whatever, the

      jury shall have the right to determine the law and the facts.” He asserts that the

      record “fails to support that he could have possibly made an informed and

      knowing waiver based upon the trial court’s statements, which completely

      misconstrued the function of a jury as set forth in the Indiana Constitution.”

      Appellant’s Br. p. 9.


[7]   While we agree with Curtis that the trial court’s characterization of a jury’s role

      regarding legal issues could have been more precise, he has given us no reason

      to think that it affected the validity of his waiver. First, and most importantly,

      the judge’s statement that courts are generally better equipped than juries to

      understand and analyze legal issues is not inconsistent with the principle that a


      Court of Appeals of Indiana | Memorandum Decision 20A04-1704-CR-827 | November 21, 2017   Page 4 of 5
      criminal jury ultimately has “the right to determine the law.” Indeed, the

      statement aligns with Indiana’s pattern jury instruction on Article 1, Section 19:

      “Under the Constitution of Indiana you have the right to determine both the

      law and the facts. The Court’s/my instructions are your best source in

      determining the law.” Ind. Pattern Jury Instructions—Criminal, No. 1.0300

      (4th ed., LexisNexis 2015) (emphasis added); see also Sample v. State, 932 N.E.2d

      1230, 1233 (Ind. 2010) (“Ordinarily, the trial court’s instructions are indeed the

      best source of the law.”); Walden v. State, 895 N.E.2d 1182, 1185 (Ind. 2008);

      Johnson v. State, 518 N.E.2d 1073, 1076 (Ind. 1988). Second, Curtis was

      represented by an attorney and therefore had an opportunity, before he talked

      to the judge, to carefully consider the role of a jury and the advantages and

      disadvantages of a jury trial (e.g., the possibility of jurors being biased against a

      defendant accused of sexually abusing a child). Third, Curtis’s attorney did not

      object or otherwise speak up during the judge’s questioning, which strongly

      suggests that the attorney was comfortable with the judge’s statement and with

      Curtis’s understanding of it. For these reasons, we are satisfied that Curtis’s

      waiver of his right to a jury trial was knowing and intelligent.


[8]   Affirmed.


      May, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A04-1704-CR-827 | November 21, 2017   Page 5 of 5